EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via communication with Carl B. Wischhusen on 16 August 2021.

The claims have been amended as follows: 
1. (Currently Amended) A method of preparing documents written in markup languages using a user interface to deal with data of an information system, the method comprising:
forming metadata for at least one operation;
forming a template for representing said at least one operation, the template including at least one document written in at least one markup language, the formed template including one or more template elements;
forming and storing a link between the template and said at least one operation;
displaying the template in a browser;
selecting a template element of said one or more template elements, and displaying in the browser information about said at least one operation available for links forming;

forming in the browser a link comprising an identifier for the selected template element, the template element identifier allowing a program code executed by the browser to access said selected template element, and an identifier for the selected said at least one operation and storing the formed link.
2. (Currently Amended) The method of Claim 1, wherein, when forming metadata for said at least one operation, said at least one operation comprises an input or output parameter, and
	the formed template includes element for representing said input or output parameter, and
	when selecting a template element of said one or more template elements, then displaying in the browser information  about said input or output parameter available for links forming, and 
	selecting said input or output parameter, and
	forming in the browser a link comprising an identifier for the selected template element, the template element identifier allowing a program code executed by the browser to access said selected template element, and an identifier for the selected said input or output parameter and storing the formed link.
3. (Currently Amended) The method of Claim 1, wherein the markup language is HTML, or XML, or XHTML, or DocBook.
4. (Currently Amended) The method of Claim 1, wherein the template is formed using text editors with syntax highlighting, or WYSIWYG editors, or online editors.

6. (Currently Amended) The method of Claim 1, wherein the information about the formed link between the template and said at least one operation is stored in a database of a server.
7. (Currently Amended) The method of Claim 1, wherein, within the information about the formed link between the template and said at least one operation, an identifier of a template type and an identifier of a user language are further stored, said user language being used to form the values of auxiliary elements of the template.
8. (Currently Amended) The method of Claim 5, wherein, prior to displaying the template, to retrieve the template for forming and storing links between said one or more template elements and said at least one operation, initiating the retrieving of the template in the browser such that the server, in response to a corresponding request of the browser, retrieves the template from the database and inserts, into the template, the following elements: an element comprising an identifier of said at least one operation related to the template, using information about the link between the template and said at least one operation; and an element enabling a program code library, the program code being intended to form and store links between said one or more template elements and said at least one operation.
9. (Currently Amended) The method of Claim 5, wherein, prior to displaying the template, to retrieve the template for forming and storing links between said one or more template elements and said at least one operation, initiating the retrieving of the template 
10. (Currently Amended) The method of Claim 1, wherein, for selecting the template element of said one or more template elements, when pointing a cursor onto the selected template element, the selected template element becomes graphically marked.
11. (Currently Amended) The method of Claim 1, wherein the information about said at least one operation available for forming links is displayed as lists, the lists include only available operations not yet linked to any template element.
12. (Currently Amended) The method of Claim 1, wherein the information about said at least one operation available for forming links is displayed in a separate browser window or in a movable area within a window displaying the template.
13. (Currently Amended) The method of Claim 1, wherein the formation of links to a template element of said one or more template elements is implemented via employing a Drag-and-Drop technique.
14. (Currently Amended) The method of Claim 1, wherein, after forming a link between the selected template element and said at least one operation, the selected template element becomes graphically marked.

16. (Currently Amended) The method of Claim 1, wherein, to retrieve an identifier of the selected template element, an XPath request language is used.
17. (Currently Amended) The method of Claim 1, wherein the formed link between the selected template element and said at least one operation is stored in a database of a server.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art teaches forming links between template elements and operations. See, e.g., Lochmann, US 2008/0301628 A1. However, the known prior art does not teach, in a browser, the selection of a displayed template element and the selection of a displayed operation in order to form and store a link comprising an identifier of the template element and an identifier for the operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Asher D. Kells
Primary Examiner
Art Unit 2144


/Asher D Kells/Primary Examiner, Art Unit 2144